Citation Nr: 0611548	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss.

In his substantive appeal to the Board, received November 
2005, the veteran requested a Travel Board hearing.  He 
withdrew his request in a statement filed December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran in this matter is seeking service connection for 
bilateral hearing loss.  He contends his hearing loss 
resulted from a period of hospitalization with fever that 
lasted several days during active service in June 1952.

The RO, in rating decisions dated June 2004 and April 2005, 
conceded the veteran suffers from current hearing loss, but 
denied his claim, finding the evidence insufficient to 
establish a connection to his military service.  The veteran 
was not afforded a VA examination to determine the etiology 
of his condition.

Service medical records are unavailable and likely destroyed 
by the 1973 National Personnel Records Center fire.  When a 
claimant's medical records are lost or destroyed, the VA has 
a "heightened" duty to assist in the development of his 
claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  Such "heightened" duty includes the obligation to 
search for alternate medical records.  Id.  In furtherance of 
this heightened duty, the RO obtained morning and daily sick 
reports which indicate that the veteran was hospitalized for 
several days in June 1952, but the reports do not provide a 
reason for his hospitalization.

The veteran is competent to testify to experiencing a period 
of hospitalization with fever.  See Charles v. Principi, 16 
Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  With the verification provided by his unit reports, 
the Board finds the veteran's statements to be credible and 
thus establish that he was indeed hospitalized with fever for 
several days in June 1952.

As acknowledged by the RO, the evidence of record, including 
audiometric tests conducted by the Columbia, Missouri 
Veteran's Affairs Medical Center in July 2003, also 
establishes that the veteran has a current hearing loss 
disability as defined by VA regulations.

In light of the VA's heightened duty to assist in this case, 
the Board finds that the veteran's in-service hospitalization 
and current hearing loss require that he should be afforded a 
VA examination before a decision concerning this appeal can 
be made.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Such examination should provide a diagnosis of the veteran's 
current hearing loss and present an opinion as to the 
etiology of his disability in relation to his in-service 
hospitalization. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran shall be scheduled for a VA 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.	Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any hearing 
loss that is present. 
 
b.	If hearing loss is found, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as 
likely as not) that the veteran's 
hearing loss is the result of his 
June 1952 hospitalization with fever 
during service, as opposed to being 
due to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)  In particular, please comment 
on the likelihood that the period of 
hospitalization with fever resulted 
in irreversible damage to the 
veteran's ear hair cells/cilia and 
that such damage caused the 
veteran's hearing loss.
 
If the examiner finds it not feasible to 
answer any of these questions, this 
should be stated with explanation.
 
2.	After an appropriate period of time, or 
after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claim of service connection 
for bilateral hearing loss should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the n 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

